DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-11, 14-20 filed 6/1/2021 have been considered but are not found persuasive.
Applicant argues on page 7 that Sato fails to teach the patterned metal layer comprises a first part, a second part, and a third part and the rest of the portion of the newly introduced claim amendments.
Examiner respectfully disagrees.  As can be seen in the new rejection in view of previously used prior art as well as newly cited art to Tseng.  Updated rejection to the claim amendments can be found below.  Additionally, Applicant is reminded that cancelled claim limitations are to be stricken-through and newly added limitations are to be underlined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14, 16-19 and 9-11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 explicitly directed toward a device claim and recites “A display device, comprising:…”  Claims 14, 16-19 recites “The method according to claim 1, wherein…”  It is unclear which method of claim 1 claim 14 further defines.
Claim 9 recites “the base substrate” at line 2.  It is unclear as to what element said limitation is referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPub 2015/0206929) in view of Sato (US PGPub 2015/0214285; hereinafter “Sato2”).
Re claim 1: Sato teaches (e.g. figs. 7 and 9 and labeled fig. 7 below) a display panel, comprising: a base substrate (TFT substrate 120; e.g. paragraph 32); pixel units (sub-pixels 212; e.g. paragraph 32) on the base substrate (120), each of the pixel units (210) comprising a 232, drive transistor 230 having semiconductor portion 234, and portion of 231 acting as a gate of drive transistor 230; e.g. paragraph 43; hereinafter “DCL”); and a patterned metal layer (first electrode 171 containing any one of Mo and W; e.g. paragraph 40) between the drive circuit layer (DCL) and the base substrate (120), wherein the drive circuit layer (DCL) comprises a power line (232; 232 is can be considered a power line since as recited in paragraph 93 of the specification as filed states that plural elements in three different layers together forms the power line), and a thin film transistor (230) including an oxide semiconductor active layer (234 can be made from polysilicon or other semiconductors; e.g. paragraph 40) and a first gate conducting layer (231), and wherein the patterned metal layer (171) comprises a first part (portion of 171 labeled “1P”), a second part (portion of 171 labeled “2P”), and a third part (portion of 171 labeled “3P”), an orthographic of the first part (1P) is overlapped with an orthographic of the first gate conducting layer (231) on the base substrate (120), the orthographic of the first part (1P) and an orthographic of the third part (3P) are spaced apart from each other (1P and 3P are spaced apart), and the orthographic of the first part (1P) is not overlapped with an orthographic of the oxide semiconductor active layer (234).

    PNG
    media_image1.png
    557
    827
    media_image1.png
    Greyscale

Sato may be considered as being silent as to explicitly teaching the thin film transistor including an oxide semiconductor active layer.
Sato2 teaches the thin transistor including an oxide semiconductor active layer (oxide semiconductor; e.g. paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the oxide semiconductor material for the TFT as taught by Sato2 in the device of Sato in order to have the predictable result of using a semiconductor material which can be used to make a TFT with higher electron mobility which results in improved power consumption.
Re claim 2: Sato teaches the display panel wherein the power line (232) is configured to provide a power voltage signal for the pixel units (212), and the first part (1P) is connected with the power line (232) in parallel (1P and 232 are in parallel orientation since one is disposed on the other in planar fashion).
Re claim 3: Sato teaches the display panel wherein the power line (232) comprises a part of a source-drain conducting layer (232 is connected to the source of TFT 230).
Re claim 7: Sato teaches the display panel wherein the display panel comprises a display area (light emitting area LEA) and a peripheral area (peripheral area of the display as shown in fig. 9 where 171 extends to the periphery; hereinafter “PA”), wherein the first part (1P) of the patterned metal layer (171) is located in the display area (LEA), and the patterned metal layer (171) further comprises a fourth part (part of 171 which extends to the periphery of the display; hereinafter “4P”) located in the peripheral area (PA), and configured to transfer signals (VDD; e.g. paragraph 45).
Re claim 8: Sato teaches the display panel wherein the display panel further comprises a barrier layer (161) and a buffer layer (163) between the base substrate (120) and the drive circuit layer (DCL), the patterned metal layer (171) being provided between the barrier layer (161) and the buffer layer (163).
Re claim 9: Sato teaches (e.g. figs. 7 and 9) a method for manufacturing a display panel, comprising: forming a patterned metal layer (first electrode 171 containing any one of Mo and W; e.g. paragraph 40) on the base substrate (TFT substrate 120; e.g. paragraph 32); and forming pixel units (sub-pixels 212; e.g. paragraph 32) on the patterned metal layer (171), each of the pixel units (212) 232, drive transistor 230 having semiconductor portion 234, and portion of 231 acting as a gate of drive transistor 230; e.g. paragraph 43; hereinafter “DCL”); wherein the drive circuit layer (DCL) comprises a power line (232; 232 is can be considered a power line since as recited in paragraph 93 of the specification as filed states that plural elements in three different layers together forms the power line), and a thin film transistor (230) including an oxide semiconductor active layer (234 can be made from polysilicon or other semiconductors; e.g. paragraph 40) and a first gate conducting layer (231), and wherein the patterned metal layer (171) comprises a first part (portion of 171 labeled “1P”), a second part (portion of 171 labeled “2P”), and a third part (portion of 171 labeled “3P”), an orthographic of the first part (1P) is overlapped with an orthographic of the first gate conducting layer (231) on the base substrate (120), the orthographic of the first part (1P) and an orthographic of the third part (3P) are spaced apart from each other (1P and 3P are spaced apart), and the orthographic of the first part (1P) is not overlapped with an orthographic of the oxide semiconductor active layer (234).
Sato may be considered as being silent as to explicitly teaching the thin film transistor including an oxide semiconductor active layer.
Sato2 teaches the thin transistor including an oxide semiconductor active layer (oxide semiconductor; e.g. paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the oxide semiconductor material for the TFT as taught by Sato2 in the device of Sato in order to have the predictable result of using a semiconductor material which can be used to make a TFT with higher electron mobility which results in improved power consumption.
Re claim 10: Sato teaches the method wherein the power line (232) provides a power voltage signal for the pixel units (212), and the first part (1P) being is formed to be connected with the power line (232) in parallel (1P and 232 are in parallel orientation since one is disposed on the other in planar fashion).
Re claim 15: Sato teaches the method further comprising forming a barrier layer (161) and a buffer layer (163) between the base substrate (120) and the drive circuit layer (DCL), wherein the metal layer (171) is formed between the barrier layer (161) and the buffer layer (163).
Re claim 20: Sato teaches (e.g. figs. 7 and 9) a display device, comprising a display panel, wherein the display panel comprises: a base substrate (TFT substrate 120; e.g. paragraph 32); pixel units (sub-pixels 212; e.g. paragraph 32) on the base substrate (120), each of the pixel units (210) comprising a drive circuit layer (high reference potential side 232, drive transistor 230 having semiconductor portion 234, and portion of 231 acting as a gate of drive transistor 230; e.g. paragraph 43; hereinafter “DCL”); and a patterned metal layer (first electrode 171 containing any one of Mo and W; e.g. paragraph 40) between the drive circuit layer (DCL) and the base substrate (120), wherein the drive circuit layer (DCL) comprises a power line (232; 232 is can be considered a power line since as recited in paragraph 93 of the specification as filed states that plural elements in three different layers together forms the power line), and a thin film transistor (230) including an oxide semiconductor active layer (234 can be made from polysilicon or other semiconductors; e.g. paragraph 40), and a first gate conducting layer (231); and wherein the patterned metal layer (171) comprises a first part (portion of 171 labeled “1P”), a second part (portion of 171 labeled “2P”), and a third part (portion of 171 labeled “3P”), an orthographic of the first part (1P) is overlapped with an orthographic of the first gate conducting layer (231) on the base substrate (120), the orthographic of the first part (1P) and an orthographic of the third part (3P) are spaced apart from each other (1P and 3P are spaced apart), and the orthographic of the first part (1P) is not overlapped with an orthographic of the oxide semiconductor active layer (234).
Sato may be considered as being silent as to explicitly teaching the thin film transistor including an oxide semiconductor active layer.
Sato2 teaches the thin transistor including an oxide semiconductor active layer (oxide semiconductor; e.g. paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the oxide semiconductor material for the TFT as taught by Sato2 in the device of Sato in order to have the predictable result of using a semiconductor material which can be used to make a TFT with higher electron mobility which results in improved power consumption.

Claims 1, 4, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US PGPub 2008/0079005) in view of Sato (US PGPub 2015/0214285).
Re claim 1: Tseng teaches (e.g. figs. 3q and 2) a display panel, comprising: a base substrate (substrate 205; e.g. paragraph 32); pixel units (OLED 240; e.g. paragraph 34) on the base substrate (205), each of the pixel units (240) comprising a drive circuit layer (elements within ILD 225, 239, 341 such as thin film transistor 220, and capacitor 230 comprising electrodes 224, 227, 250, 251; e.g. paragraphs 18, 24; hereinafter “DCL”); and a patterned metal layer (conductive layers 209, 211, and 212; e.g. paragraph 19; hereinafter “PML”) between the drive circuit layer (DCL) and the base substrate (205), wherein the drive circuit layer (DCL) comprises a power line (203; 251 supplies the Vdd voltage and is connected to the s/d region of drive TFT 220 as can be seen from figs. 1 and 2), and a thin film transistor (220) including a semiconductor active layer (216) and a first gate conducting layer (228, 227), and wherein the patterned metal layer (209, 211, and 212) comprises a first part (211), a second part (212), and a third part (209), an orthographic of the first part (211) is overlapped with an orthographic of the first gate conducting layer (227) on the base substrate (205), the orthographic of the first part (211) and an orthographic of the third part (209) are spaced apart from each other (211 and 209 are spaced apart), and the orthographic of the first part (211) is not overlapped with an orthographic of the semiconductor active layer (216).
Tseng is silent as to explicitly teaching the thin film transistor including an oxide semiconductor active layer.
Sato teaches the thin transistor including an oxide semiconductor active layer (oxide semiconductor; e.g. paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the oxide semiconductor material for the TFT as taught by Sato in the device of Tseng in order to have the predictable result of using a semiconductor material which can be used to make a TFT with higher electron mobility which results in improved power consumption.
Re claim 4: Tseng teaches the display panel wherein the drive circuit layer (DCL) comprises a capacitor (capacitor 230), the capacitor (230) comprising a first electrode (224) and a second electrode (227), the first electrode (224) being located between the second electrode (227) and the second part (212), an orthographic projection of the first electrode (224) on the base substrate (205) being at least partially overlapped with that of the second part (212) on the base substrate (205), and the second electrode (227) being electrically connected (through 250) with the second part (212) of the patterned metal layer (PML).
Re claim 9: Tseng teaches (e.g. figs. 3q and 2) a method for manufacturing a display panel, comprising: forming a patterned metal layer (conductive layers 209, 211, and 212; e.g. paragraph 19; hereinafter “PML”) on the base substrate (substrate 205; e.g. paragraph 32); and forming pixel units (OLED 240; e.g. paragraph 34) on the patterned metal layer (PML), each of the pixel units (240) comprising a drive circuit layer (elements within ILD 225, 239, 341 such as thin film transistor 220, and capacitor 230 comprising electrodes 224, 227, 250, 251; e.g. paragraphs 18, 24; hereinafter “DCL”); wherein the drive circuit layer (DCL) comprises a power line (203; 251 supplies the Vdd voltage and is connected to the s/d region of drive TFT 220 as can be seen from figs. 1 and 2), and a thin film transistor (220) including a semiconductor active layer (216) and a first gate conducting layer (228, 227), and wherein the patterned metal layer (PML) comprises a first part (211), a second part (212), and a third part (209), an orthographic of the first part (211) is overlapped with an orthographic of the first gate conducting layer (227) on the base substrate (205), the orthographic of the first part (211) and an orthographic of the third part (209) are spaced apart from each other (211 and 209 are spaced apart), and the orthographic of the first part (211) is not overlapped with an orthographic of the semiconductor active layer (216).
Re claim 11: Tseng teaches the method wherein a capacitor (capacitor 230) is formed in the drive circuit layer (DCL); wherein the capacitor (230) comprises a first electrode (224) and a second electrode (227), the first electrode (224) being formed between the second electrode (227) and the second part (212), an orthographic projection of the first electrode (224) on the base substrate (205) being at least partially overlapped with that of the second part (212) on the base substrate (205), and the second electrode (227) being formed to be electrically connected (through 250) with the second part (212) of the patterned metal layer (PML).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822